Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2009

USA v. Olhovsky
Precedential or Non-Precedential: Precedential

Docket No. 07-1642




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Olhovsky" (2009). 2009 Decisions. Paper 1427.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1427


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                            _____________________

                                    No: 07-1642
                               _____________________

                            UNITED STATES OF AMERICA

                                           v.

                                NICOLAU OLHOVSKY,
                                        Appellant
                               ____________________

                On Appeal from Judgments of Conviction and Sentence
                         in the United States District Court
                            for the District of New Jersey
                      District Judge: Hon. Stanley R. Chesler
                              (Crim. No. 06-cr-00263)
                              ____________________

                               Argued: March 26, 2008

                     Before: McKEE, RENDELL, and TASHIMA
                                  Circuit Judges

                               _____________________

                          ORDER AMENDING OPINION

             IT IS HEREBY ORDERED that the Opinion filed in this case on April

16, 2009, be amended as follows:

             On page 6, immediately before the paragraph beginning
             “Prior to sentencing, Olhovsky participated in mental health
             counseling . . . ,” insert the following sub-heading:




             A. Pretrial Counseling and Dr. Silverman’s Letter
                              BY THE COURT:



                        /s/ Theodore A. McKee
                            CIRCUIT JUDGE

Dated: April 24, 2009